Exhibit 10.2

 

Execution Version

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered to be effective as of
August 16, 2020, by and between Omega Healthcare Investors, Inc. (hereinafter
“Omega” or the “Company”) and Michael D. Ritz (hereinafter “Consultant”).

 

RECITALS

 

WHEREAS, until August 15, 2020, Consultant was an officer of Omega, as well as
an officer and director of subsidiaries of Omega (collectively, the “Omega
Companies”);

 

WHEREAS, Consultant has expertise in the area of Omega’s business and is willing
to provide consulting services to Omega as set forth herein; and

 

WHEREAS, Omega is willing and desires to engage Consultant as an independent
contractor, during the Term (as defined below), on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises set
forth herein, and intending to be legally bound, the parties hereto agree as
follows:

 

AGREEMENT

 

1. Term; Termination; Rights on Termination.

 

  (a) This Agreement will commence on August 16, 2020, and unless modified by
the mutual written agreement of the parties, shall continue until January 1,
2021 (the “Term”). This Agreement may be terminated at any time, with or without
cause, by either party with ten (10) days written notice to the other party. The
effectiveness of this Agreement is contingent upon Consultant signing on
August 16, 2020 and returning on August 16, 2020 that certain Release Agreement
and not revoking the Release Agreement within the revocation period provided
therein.    

 

  (b) In the event Omega terminates this Agreement during the Term, other than
for Consultant’s willful failure or gross negligence in performing the
consulting services described on Schedule A hereof (the “Services”), Consultant
shall receive from Omega, the monthly Consulting Fee (defined below) then in
effect for whatever time period is remaining under the Term.

 



 

 

 

Execution Version

 

2. Compensation.

  

    Consulting Fee. In consideration of the Services that may be performed by
Consultant, Omega agrees to pay Consultant $250 per hour during the Term,
subject to the maximum number of hours of services to be provided as described
in Section 3(c) below, with monthly payments based on this hourly rate being
made on or before the last business day of the month following provision of the
Services during the Term of this Agreement based on hours reported by Consultant
(“Consulting Fee”). The Company may withhold from any amounts payable with
respect to this Agreement such federal, state, local and other taxes as may be
required to be withheld, if any, pursuant to any applicable law or regulation.
As Consultant is not an employee of any of the Omega Companies, Consultant shall
not be permitted to participate in any benefit plans of any of the Omega
Companies, except for any right he has to participate in group health plans
pursuant to COBRA as a result of a termination of employment.   

 

3. Terms and Scope of Services.

 

  (a) This Agreement shall control and govern all work performed by Consultant.
No subsequent variance from, amendment to or modification of this Agreement
shall be binding upon the Omega Companies unless it is in writing, expressly
provides that it is intended as a variance, amendment or modification and is
executed by a fully authorized representative of the Omega Companies.

 

  (b) The scope of services to be provided hereunder is set forth in “Schedule
A” hereto and as further modified and amended under subsequent written
agreements between the parties. It is understood that the number of hours of
services to be provided hereunder per month will over the portion of the Term
(i) ending November 1, 2020 exceed twenty percent (20%) of the time worked by
Consultant per month for the Omega Companies averaged over the thirty-six month
period before the first day of the Term and (ii) beginning November 2, 2020, not
exceed twenty percent (20%) of the time worked by Consultant per month for the
Omega Companies averaged over the thirty-six month period before the first day
of the Term.

 

  (c) All travel and out of pocket expenses incurred by Consultant for the
benefit of the Omega Companies and in the performance of this agreement that are
preapproved in advance by the Company, shall be reimbursed by the Company within
ten (10) business days following presentation of valid expense receipts.

 

  (d) All payments to Consultant hereunder will be reported on Form 1099, and
Consultant agrees to accept exclusive liability for the payment of all taxes,
contributions for unemployment insurance, old age and survivor’s insurance or
annuities, which are based on the fees and expense reimbursements paid to
Consultant; and Consultant agrees to reimburse Omega for any of the aforesaid
taxes or contributions which by law Omega may be required to pay because of
Consultant’s failure to pay the same.

 



 

 

 

Execution Version

 

  (e) The level of Consultant’s services under this Agreement is intended to
result in a “separation from service” (as defined under Section 409A of the
Internal Revenue Code) occurring on November 2, 2020. Consultant acknowledges
that the Company makes no warranties as to any tax consequences regarding
payment of the Consulting Fee, and Consultant shall solely be responsible for
payment of his own taxes.

 

  (f) Consultant, as an independent contractor, shall personally perform the
services rendered under this Agreement and may not subcontract or delegate his
duties to any other party. It is specifically understood and agreed that the
manner and means of performing the services required under this Agreement shall
be at the sole discretion of the Consultant through use of his independent
judgment. Subject to Section 3(b), Consultant shall devote sufficient business
time and efforts to the performance of services for the Company to complete the
services within the time frames for completion established by the Company.
Consultant shall use Consultant’s best efforts in such endeavors. Consultant
shall also perform Consultant’s services with a level of care, skill, and
diligence that a prudent professional acting in a like capacity and familiar
with such matters would use.

 

  (g) Consultant shall have no authority to bind the Omega Companies or any of
its officers or employees to any agreement or to make managerial or Consultant
decisions that are binding on the Omega Companies. Consultant shall not be
subject to the supervision, direction or control of the Omega Companies as to
the particular means or methods of performing his services. However, the Omega
Companies shall retain the right to review and inspect at any time any part of
the work performed by Consultant to assure compliance with appropriate standards
and specifications.         (h) Upon request or when Consultant’s relationship
with the Company terminates, Consultant will immediately deliver to the Company
all copies of any and all materials and writings received from, created for, or
belonging to the Company including, but not limited to, those which relate to or
contain proprietary or confidential information, consistent with the
requirements of the Intellectual Property Agreement.

 

4. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties hereto with respect to its subject matter and
supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between them respecting the subject matter hereof,
other than any Transition and Release Agreement entered into between Consultant
and Omega.

 

5. Amendment. This Agreement may be amended only by a writing signed by
Consultant and by a duly authorized officer of Omega.

 

6. Remedy for Breach. Should either Consultant or Omega resort to legal
proceedings to enforce this Agreement, the prevailing party in such legal
proceeding shall be awarded, in addition to such other relief as may be granted,
attorneys’ fees and costs incurred in connection with such proceeding.

 



 

 

 

Execution Version

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland. The parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

  

8.

Duplicate. This Agreement may be executed in duplicate originals and is not
effective unless signed by both parties.

 

 IN WITNESS WHEREOF, Omega and Consultant have executed this Agreement effective
as of the date first written above.

 

Consultant     Omega Healthcare Investors, Inc.           /s/ Michael D. Ritz  
  By: /s/ C. Taylor Pickett          

Michael D. Ritz

    Name: C. Taylor Pickett                 Title: Chief Executive Officer

 



 

 

 

Execution Version

 

SCHEDULE A



 

SCOPE OF SERVICES

 

Consultant shall render such transitional support services and perform such
individual projects as may be requested by the Chief Financial Officer of Omega
from time to time during the Term (the “Services”).

 

It is contemplated that the Consultant may not be asked to perform any or all of
the specified services above during the performance of this Agreement. At the
same time, it is contemplated that the Consultant may be asked to render and
perform other valued consulting services to the Company.

 

All services rendered and performance thereof shall be at the direction of the
Chief Financial Officer of Omega.

 



 

 